UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1378


MALIK BEY,

                Plaintiff – Appellant,

          v.

SHAPIRO BROWN & ALT, LLP, Substitute Trustees; NEW YORK
COMMUNITY BANK,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Paul W. Grimm, District Judge.
(8:13-cv-01562-PWG)


Submitted:   September 16, 2014           Decided:   October 6, 2014


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malik Bey, Appellant Pro Se. Bizhan Beiramee, Alexander Richard
Green, MCGINNIS WUTSCHER BEIRAMEE, LLP, Bethesda, Maryland;
Craig James Franco, ODIN, FELDMAN & PITTLEMAN, PC, Reston,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Malik   Bey     appeals       the     district       court’s      orders

dismissing his complaint alleging violations of the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692-1692y (2012), the

Maryland Consumer Debt Collections Act, Md. Code Ann., Com. Law,

§§ 14-201 to -204, and the Maryland Consumer Protection Act, Md.

Code   Ann.,     Com.      Law,      §§ 13-101      to     -501,     and      denying

reconsideration.        We    have      reviewed   the     record    and     find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Bey v. Shapiro Brown & Alt, LLP, No.

8:13-cv-01562-PWG (D. Md. Feb. 20 & Mar. 21, 2014).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the    materials       before    this    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2